157 S.W.3d 367 (2005)
Elgin D. VINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84306.
Missouri Court of Appeals, Eastern District, Division Three.
March 1, 2005.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Deborah Daniels, Alison K. Brown (co-counsel), Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Elgin Vinson appeals the judgment denying his Rule 24.035 motion after an evidentiary hearing. The motion court found that counsel's testimony was credible and that it refuted Vinson's claim of ineffective assistance of counsel. Vinson argues that counsel's testimony supported, rather than refuted, his claim.
We have reviewed the parties' briefs and the record on appeal. The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).